INVESTOR RELATIONS AGREEMENT THIS INVESTOR RELATIONS AGREEMENT is made effective as of the 15THday of June, 2008. BETWEEN: IVANY MINING INC., with an address at 8720-A Rue Dufrost, Montreal, QC, H1P 2Z5 (the Company) AND: FOCUS RELATIONS INC., with an address at Suite 73, 2080 Leanne Boulevard, Mississauga, Ontario L5K2S6 (the Contractor) WHEREAS: A.The Company is engaged in, among other things, the business of the acquisition and exploration of mining properties; B.The Company is a reporting issuer in the USA and its common shares are listed for trading on the OTCBB; C.The Company desires to retain the Contractor to assist with the corporate and investor relations of the Company and the Contractor has agreed to assist with the corporate relations of the Company pursuant to the terms of this Agreement. NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual covenants and promises set forth herein, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged by each, the parties hereto agree as follows: ARTICLE 1 APPOINTMENT
